ON CONFESSION OF ERROR
PER CURIAM.
Steven Lackman appeals the summary denial of his motion for post-conviction relief, which raised three claims. On appeal, the State concedes error as to the trial court’s ruling on the second claim, in which Lackman alleged that his trial counsel was ineffective for allowing him to proceed with a plea while incompetent. Lackman alleged in his motion that his counsel had him examined by one expert who found that he was incompetent to proceed, but did not pursue his lack of competence further. In accordance with the State’s confession of error, we reverse that portion of the trial court’s order addressing Lack-man’s second claim and remand with directions that the trial court either attach record documents that conclusively refute the claim or conduct an evidentiary hearing on the claim. In all other respects, we affirm the trial court’s order.
AFFIRMED IN PART; REVERSED IN PART; REMANDED WITH DIRECTIONS.
TORPY, LAWSON and EVANDER, JJ., concur.